IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

YONBLOKSIS VONJOLIA                  NOT FINAL UNTIL TIME EXPIRES TO
YOUNG,                               FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D15-3874
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 7, 2016.

An appeal from the Circuit Court for Escambia County.
Jan Shackelford, Judge.

Nancy A. Daniels, Public Defender, Archie F. Gardner, Jr., Assistant Public
Defender, Tallahassee. Yonbloksis Vonjolia Young, pro se, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, OSTERHAUS, and WINSOR, JJ., CONCUR.